DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 03/17/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (Pub No US 2010/0259645) in view of Harrison (Pub No US 2008/0222560). Hereinafter, referenced as Kaplan and Harrison, respectively.

Regarding claim 1, Kaplan discloses a video frame capturing method, comprising: 
displaying in a video playback interface, in response to a user operating a first control in the video playback interface, pictures each of which corresponds to one of a predetermined number of video frames in proximity to a current video frame being played (Paragraphs [0032] [0039] [0040] figures 1, 2 and 11; in response to a user capture request, displaying the captured frame along with frames that are previous to the current frame in display area 222a-f, or subsequent to the current frame in display area 232a-f); 
receiving from the user a selection of at least a part of the pictures (Paragraphs [0046] [0057] figures 2 and 10; user selects of the image frames and selects snapshot control 270 to capture the currently selected image frame); 
and combining the selected pictures (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images selected by the user).
However, it is noted that Kaplan is silent to explicitly disclose combining the selected pictures to form a single composite picture; and displaying the composite picture.
Nevertheless, in a similar field of endeavor Harrison discloses combining the selected pictures (e.g. image collection area 310) to form a single composite picture (e.g. image collage 320); and displaying the composite picture (Paragraphs [0040] [0049] figure 3; selected images from image collection area 310 to generate a picture collage 320).


Regarding claim 2, Kaplan and Harrison disclose the video frame capturing method according to claim 1; moreover, Kaplan discloses that the predetermined number of video frames in proximity to the current video frame being played include one or both of video frames subsequent to the current video frame being played; and video frames preceding the current video frame being played (Paragraphs [0032] [0039] [0040] figures 1 and 2; user selects video to play in full screen, wherein the user may take snapshots of frames previous to the current frame in display area 222a-f, or subsequent to the current frame in display area 232a-f).

Regarding claim 4, Kaplan and Harrison disclose the video frame capturing method according to claim 1; moreover, Kaplan discloses displaying, in response to the user operating a second control (e.g. create snapshot 166) in the video playback interface, a second popover view in the video playback interface, the second popover view containing the first control (Paragraphs [0037] [0038] [0046] figures 1 and 2; selecting the create snapshot icon 166 triggers presentations of the menu overlay of figure 2, which includes a take snapshot button 270).


Regarding claims 10, 11 and 13, Kaplan and Harrison disclose all the limitations of claims 10, 11 and 13; therefore, claims 10, 11 and 13 are rejected for the same reasons stated in claims 1, 2 and 4, respectively.


Claims 3, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan and Harrison in view of Cho et al. (Pub No US 2012/0147269). Hereinafter, referenced as Cho.

	Regarding claim 3, Kaplan and Harrison disclose the video frame capturing method according to claim 1; moreover, Kaplan discloses displaying in the video playback interface, in response to the user operating the first control in the video playback interface, pictures each of which corresponds to one of the predetermined number of video frames in proximity to the current video frame being played (Paragraphs [0032] [0039] [0040] figures 1 and 2; user selects video to play in full screen, wherein in response to a user capture request, displaying the captured frame along with frames that are previous to the current frame in display area 222a-f, or subsequent to the current frame in display area 232a-f).
However, it is noted that Kaplan and Harrison are silent to explicitly disclose displaying, in response to the user operating the first control in the video playback interface, a first popover view in the video playback interface, the first popover view containing the pictures 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan and Harrison by specifically providing the elements mentioned above, as taught by Cho, for the predictable result of breaking down the frame capturing process to be focused on a single task at a time, allowing the system to easily walk the viewer through the capturing process in an easier and more intuitive manner.

Regarding claim 7, Kaplan, Harrison and Cho disclose the video frame capturing method according to claim 3; moreover, Kaplan discloses displaying the composite picture formed using selected pictures comprises (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images captured by the user).
	While Kaplan discloses displaying the composite picture using the selected pictures (e.g. snapshot panel 240), it is noted that Kaplan and Harrison are silent to explicitly disclose in response to receiving from the user the selection of at least a part 
Nevertheless, in a similar field of endeavor Cho discloses in response to receiving from the user the selection of at least a part of the pictures (e.g. select still frame from plurality of frames), ceasing to display the first popover view (Figure 4A; screen 2), and displaying a third popover view containing the picture (Paragraphs [0062] [0101] figure 4A; once a user selects a capture frame from the plurality of frames in screen 2, display screen 3 which displays a selected frame along with selectable information associated with the frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan and Harrison by specifically providing the elements mentioned above, as taught by Cho, for the predictable result of breaking down the frame capturing process to be focused on a single task at a time, allowing the system to easily walk the viewer through the capturing process in an easier and more intuitive manner.

Regarding claims 12 and 16, Kaplan, Harrison and Cho disclose all the limitations of claims 12 and 16; therefore, claims 12 and 16 are rejected for the same reasons stated in claims 3 and 7, respectively.


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, Harrison and Cho further in view of Soderstrom (Pub No US 2009/0150947). Hereinafter, referenced as Soderstrom.

Regarding claim 8, Kaplan, Harrison and Cho disclose the video frame capturing method according to claim 7; moreover, Kaplan discloses the composite picture (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images captured by the user); and Cho discloses the third popup (Paragraphs [0062] [0101] figure 4A; once a user selects a capture frame from the plurality of frames in screen 2, display screen 3 which displays a selected frame along with selectable information associated with the frame).
	However, it is noted that Kaplan, Harrison and Cho are silent to explicitly disclose that the third popover view contains a third control for sharing the composite picture, the method further comprises: in response to the user operating the third control, sharing the composite picture on a network platform.
Nevertheless, in a similar field of endeavor Soderstrom discloses that the third popover view contains a third control (e.g. control panel 333) for sharing the composite picture, the method further comprises: in response to the user operating the third control, sharing the composite picture on a network platform (Paragraphs [0082]-[0084] figure 7; a montage of a multiple captures scenes may be include a control panel 333 to allow the user to save the montage and/or share the mashup montage over FlickIt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan, Harrison and Cho by 

Regarding claim 9, Kaplan, Harrison and Cho disclose the video frame capturing method according to claim 7; moreover, Kaplan discloses the composite picture (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images captured by the user); and Cho discloses the third popup (Paragraphs [0062] [0101] figure 4A; once a user selects a capture frame from the plurality of frames in screen 2, display screen 3 which displays a selected frame along with selectable information associated with the frame).
	However, it is noted that Kaplan, Harrison and Cho are silent to explicitly disclose that the third popover view contains a fourth control for saving the composite picture, the method further comprises: in response to the user operating the fourth control, saving the composite picture.
Nevertheless, in a similar field of endeavor Soderstrom discloses that the third popover view contains a fourth control (e.g. control panel 333) for saving the composite picture, the method further comprises: in response to the user operating the fourth control, saving the composite picture (Paragraphs [0082]-[0084] figure 7; a montage of a multiple captures scenes may be include a control panel 333 to allow the user to save the montage and/or share the mashup montage over FlickIt).


Regarding claims 17 and 18, Kaplan, Harrison, Cho and Soderstrom disclose all the limitations of claims 17 and 18; therefore, claims 17 and 18 are rejected for the same reasons stated in claims 8 and 9, respectively.



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan and Harrison further in view of Tang et al. (Pub No US 2014/0079371). Hereinafter, referenced as Tang.

Regarding claim 5, Kaplan and Harrison disclose the video frame capturing method according to claim 1; moreover, Kaplan discloses the composite picture (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images selected by the user).
 Kaplan and Harrison are silent to explicitly disclose that the composite picture further contains link information orienting to an address of the video playback interface.
Nevertheless, in a similar field of endeavor Tang discloses that the composite picture further contains link information orienting to an address of the video playback interface (Paragraphs [0024] [0025] [0027] figure 3B; captures frames may be associated with a URL link to access the captured content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan and Harrison by specifically providing the elements mentioned above, as taught by Tang, for the predictable result of sharing the captured frames with friends over social media (Tang – paragraph [0027])

Regarding claim 14, Kaplan, Harrison and Tang disclose all the limitations of claim 14; therefore, claim 14 is rejected for the same reasons stated in claim 5.



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, Harrison and Tang further in view of Mahkovec et al. (Pub No US 2015/0163261). Hereinafter, referenced as Mahkovec.

claim 6, Kaplan, Harrison and Tang disclose the video frame capturing method according to claim 5; moreover, Tang discloses the link information associated with the address of the video playback interface (Paragraphs [0024] [0025] [0027] figure 3B; captures frames may be associated with a URL link to access the captured content).
However, it is noted that Kaplan, Harrison and Tang are silent to explicitly disclose that the link information may be a two-dimensional code.
Nevertheless, in a similar field of endeavor Mahkovec discloses that the link information may be a two-dimensional code (Paragraph [0059] figure 4; a web address 408 identifying a picture 414 may be a URL address or a QR code, e.g. two-dimensional code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan, Harrison and Tang by specifically providing the elements mentioned above, as taught by Mahkovec, for the predictable result of implementing addresses of captured pictures that can easily be accessed by a user device, in order to allow quick and effective access to the identified content.

Regarding claim 15, Kaplan, Harrison, Tang and Mahkovec disclose all the limitations of claim 15; therefore, claim 15 is rejected for the same reasons stated in claim 6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423